Citation Nr: 0728669	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  02-14 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than April 22, 1996, 
for assignment of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Clayton Binion, Attorney


ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The veteran had active service from September 1965 to 
September 1968, and from January 1972 to April 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part granting TDIU effective April 22, 1996.

The Board, in a February 2005 decision, denied the veteran's 
claim for an effective date earlier than April 22, 1996, for 
TDIU.  The veteran appealed that decision, and the U.S. Court 
of Appeals for Veterans Claims (Court), by a March 2007 
memorandum decision, vacated the Board decision and remanded 
the case for readjudication or other review, consistent with 
the Court's opinion.  The case is now before the Board 
pursuant to that remand.  


FINDINGS OF FACT

1.  The Board denied TDIU by a January 1995 decision, on both 
a schedular and extraschedular basis.  The veteran did not 
appeal that decision to the Court.  

2.  The veteran filed a claim for TDIU on April 22, 1996.  

3.  The veteran's service-connected chronic lumbosacral 
strain with disc desiccation and spurring, postoperative 
residuals of left knee injury, residuals of right knee 
injury, sinusitis and allergic rhinitis with deviated nasal 
septum, and neurodermatitis, together rated at 40 percent 
disabling for the year prior to April 22, 1996, did not 
present such an exceptional or unusual disability picture 
over that time interval as to indicate that those 
disabilities precluded obtaining or maintaining substantially 
gainful employment, so as to warrant referral to the 
Director, Compensation and Pension Service, for extra-
schedular consideration.  


CONCLUSION OF LAW

Referral of the claim for an effective date for the grant of 
TDIU earlier than April 22, 1996, on an extra-schedular 
basis, is not warranted.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107, 5110(a),(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.321(b)(1), 3.326, 3.400(o), 4.16(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case (SOC) or supplemental statement of the case 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

In the present case, the veteran's claim for an earlier 
effective date for TDIU is downstream of the RO's grant of 
TDIU in the appealed December 2000 decision.  For such 
downstream issues, the VA General Counsel has held that a 
VCAA notice is not required in cases where such notice was 
afforded for the originating issue (here, entitlement to 
TDIU).  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  However, no 
VCAA notice was afforded regarding that TDIU claim prior to 
the December 2000 decision granting that benefit.  

Nonetheless, in this case, VA's duties have been fulfilled.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim.  The 
Board concludes the discussions in the rating decision, the 
SOC, and letters sent to the veteran informed him of the 
information and evidence needed to substantiate the claim, 
and complied with VA's notification requirements.  The RO 
also supplied the veteran with the applicable regulations in 
the SOC.  

The decision of December 2000 granted unemployability 
benefits effective from April 22, 1996.  It was not until 
after that claim was granted that the veteran submitted a 
notice of disagreement (NOD) with the assigned effective 
date.  If, in response to notice of its decision, VA receives 
an NOD which raises a new issue, 38 U.S.C.A. § 7105(d) 
requires VA to take proper action and issue an SOC if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 
8-2003.

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the July 2002 SOC, the RO provided the veteran with 
pertinent VCAA regulations.  In so doing, the RO informed him 
of VA's duty to assist him in substantiating his claim under 
the VCAA, and the effect of this duty upon his claim.  The 
SOC also informed him of the applicable bases of review for 
an earlier effective date for increased evaluation, to 
include the TDIU claim.  See 38 C.F.R. §§ 3.304(f), 3.400.  
Also, by a notice accompanying the March 2001 letter 
notifying the veteran of the grant of TDIU, he was requested 
to submit any further evidence he might possess, in 
furtherance of his claim.  By the regulations recited within 
the SOC, he was told it was ultimately his responsibility to 
see that pertinent evidence not in Federal possession is 
obtained.  

Further, the regulations recited within the SOC informed that 
the veteran was to advise of any VA and/or private medical 
sources of evidence pertinent to his claim, and to provide 
necessary authorization to obtain those records.  The 
regulations also advised that the veteran should provide 
evidence and information about treatment after service, in 
support of the claims.
 
VA and service medical records have been obtained and 
associated with the claims folder.  The veteran has not 
indicated the presence of additional medical records 
pertinent to his TDIU earlier-effective-date claim that have 
not been obtained. 

The veteran and his authorized representative were afforded 
appropriate opportunity to address the claims, and did so by 
written submissions, including by appellate argument before 
the Court.  There is no indication that the veteran has 
expressed a further desire to address his claims which has 
not been fulfilled.  

The veteran was also afforded a VA examinations in May 1998 
to address his service connected disabilities.  Any 
additional VA examination now would not provide a better 
evaluation of his service-connected disabilities during the 
time period at issue in this appeal - prior to April 22, 
1996.  The Board finds that these May 1998 examinations, 
taken together with all the evidence of record, are adequate 
for purposes of Board adjudication.  

By the July 2002 SOC and the March 2004 SSOC, the veteran was 
informed of evidence obtained in furtherance of his earlier 
effective date claim and evidence which might yet further 
this claim.  These "post-decisional" documents met the 
requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra.  Moreover, the claimant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as effective date, the Board 
finds no prejudice to the appellant in proceeding with the 
present decision.  Since the claim for an earlier effective 
date for TDIU is here denied, any such issue further 
downstream is moot.
 
Also, to the extent the Board here denies the veteran's claim 
as a matter of law, no reasonable possibility exists for 
additional notice or evidentiary development furthering his 
claim, and hence VCAA notice is not required.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for an Earlier Effective Date for TDIU

The Board's prior denial, in February 2005, of the veteran's 
claim for an earlier effective date than April 22, 1996, for 
the grant of TDIU, was vacated by the Court in a March 2007 
decision for readjudication on two bases:  (1) the Board did 
not adequately discuss in the Reasons and Bases portion of 
the decision its determination that "it is not factually 
ascertainable that there was an increase in the disability 
which occurred prior to April 22, 1996, but within the one-
year period prior to receipt of the claim;" and (2) the 
Board must address the appellant's legal argument that an 
effect date should be assigned based on "facts found," as 
provided in 38 U.S.C.A. § 5110(a), thus potentially allowing 
(if the appellant's legal argument is to be accepted) 
assignment of an effective date more than one year prior to 
the April 22, 1996, date of receipt of claim for TDIU (the 
one year restriction as provided in 38 U.S.C.A. § 
5110(a),(b); 38 C.F.R. § 3.400(o), for increased rating 
claims, applicable to claims for TDIU).  

A.  Entitlement to TDIU up to One Year
Prior to April 22, 1996

The Board first addresses the question of entitlement to an 
effective date prior to April 22, 1996, discussing the 
evidence in support of and against unemployability due to 
service-connected disabilities in the year prior to that 
date.  

A TDIU rating may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability it must be ratable at 60 percent or 
more, and if there are two or more disabilities at least one 
disability must be ratable at 40 percent or more and the 
combined rating must be at least 70 percent or more.  38 
C.F.R. § 4.16(a) (2006).  A veteran's age is not for 
consideration in making the determination.  38 C.F.R. § 4.19.

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability:  (1) Disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular- 
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Advancing age, any impairment caused by conditions 
that are not service connected, and prior unemployability 
status must be disregarded when determining whether a veteran 
currently is unemployable.  38 C.F.R. § 4.16(a).

Marginal employment is not considered to be substantially 
gainful employment. The Court of Appeals for Veterans Claims 
has indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991).  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person. Marginal employment may also be held to exist, on 
a facts-found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold. Consideration shall be given 
in all claims to the nature of the employment and the reason 
for termination. 38 C.F.R. § 4.16(a).

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that 
provides an annual income that exceeds the poverty threshold 
for one person, irrespective of the number of hours or days 
that the veteran actually works and without regard to the 
veteran's earned annual 
income . . . ."  Other factors to be considered in 
determining whether a veteran is unemployable are his level 
of education, his employment history, and his vocational 
attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 
(1992).

To establish a total disability rating based on individual 
unemployability on the regular basis, there must be an 
impairment so severe that it is impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find employment.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In exceptional circumstances, even where the veteran does not 
meet the schedular percentage requirements under 38 C.F.R. 
§ 4.16(a), a TDIU may still be assigned on an extra-schedular 
basis, upon a showing that the veteran is unable to obtain or 
retain substantially gainful employment due to service-
connected disabilities.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
However, where the such an exceptional case is indicated, the 
Board is to refer the case to the Director, Compensation and 
Pension Service, for extra-schedular consideration.  Id.  

Under 38 C.F.R. § 3.321, an extra-schedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such 
cases, for individual disabilities, is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own).

The following portion of the Reasons and Bases of the Board's 
February 2005 decision bears no contents that have been 
explicitly found in error by the Court, and the Board finds 
this portion of that decision still valid in the present 
determination.  For the sake of judicial efficiency, the 
Board therefore includes this portion in total in its present 
Reasons and Bases:
 
It was not until April 22, 1996, that the veteran 
reopened his claim for unemployability benefits.  
In evaluating the veteran's claim for an earlier 
effective date for increased compensation, the 
Board notes that the law and regulations provide 
that the effective date of an increased rating 
shall be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  The 
effective date of an increase in disability 
compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim 
if it is factually ascertainable that an increase 
in disability occurred if the claim is received 
within one year from such date.  38 C.F.R. § 
3.400(o).  See Harper v. Brown, 10 Vet. App. 125 
(1997); see also VAOPGCPREC 12-98.

The Board must thus discuss the evidence of TDIU for the year 
prior to the April 22, 1996 date of receipt of claim for 
TDIU.  

Regarding the year prior to the April 22, 1996, date of 
receipt of claim for TDIU, the Board notes that the 
underlying service-connected claims are not on appeal at this 
time.  Hence, the Board has no jurisdiction to revisit the 
ratings assigned for those disabilities for that prior-year 
period, so as to find them of such severity as to meet the 
requirements for TDIU on a schedular basis.  For that year 
prior to April 22, 1996, the veteran's service-connected 
disabilities were rated as follows:  chronic lumbosacral 
strain with disc desiccation and spurring, 20 percent; 
postoperative residuals of left knee injury, 10 percent; 
residuals of right knee injury, 10 percent; sinusitis and 
allergic rhinitis with deviated nasal septum, 10 percent; 
neurodermatitis, zero percent.  These resulted in a combined 
service-connected disability rating of 40 percent for that 
period.  38 C.F.R. § 4.25.  

There are a handful of treatment records proximate in time to 
the year prior to the April 22, 1996, date of receipt of 
claim for TDIU.  

In August 1993 the veteran underwent a VA psychiatric 
evaluation upon referral from VA vocational rehabilitation, 
based upon anger about his disability.  The examiner assessed 
long-standing dysthymia, and avoidant personality disorder 
with dependent traits.  The veteran reported that activities 
in which he engaged included reading, writing stories, riding 
his motorbike, and sketching.  A self-reported past work 
history consisted of employment with an airline for ten years 
in loading, and then in an oilfield for five years, with no 
employment since 1987.  

In an October 1993 psychiatric follow-up, the veteran alleged 
that his problems included being irritable, fatigued, 
depressed, and somatic when exposed to perfume.  He reported 
that this perfume response included multiple aches and joint 
pains.  The examiner assessed dysthymia which was unchanged, 
and a somatoform disorder.  The examiner noted that it was 
unclear whether the veteran's somatoform disorder was an 
environmental sensitivity, or was neurotic in origin.  

In a November 1993 psychiatric follow-up, the examiner noted 
that the veteran complained of "poor mood, decreased energy, 
irritability, inability to function, and marked distress over 
'being around perfume.'"  He also said that he could not be 
around people due to an excess of perfume.  The examiner 
noted that the veteran had "a litany of reasons as to why he 
was never able to hold down a job."  The examiner also noted 
the veteran's visit to an allergist on that day, who felt 
that the veteran's complaints were out of proportion to 
stimulus.  When the examiner advised the veteran to pursue 
all job possibilities, the veteran reacted hysterically, 
again blaming his sensitivity to perfume.  The examiner noted 
the veteran's pre-occupation with perfume, and again assessed 
dysthymia and a somatoform disorder.  The examiner commented 
that the veteran had "long-standing neurotic personality 
difficulties which have impaired his functioning, with a 
combination of schizoid and avoidant/dependent features."  

This assessment was essentially unchanged upon VA psychiatric 
treatment in March 1994, but the examiner referred the 
veteran to an environmental medicine specialist, to address 
the veteran's contentions of chemical sensitivities.  The 
examiner noted that veteran then contended that he otherwise 
does fine,  but that when around perfumes he becomes 
"depressed, irritable, angry, hopeless, and cannot function 
or concentrate."  The examiner noted  that continued somatic 
complaints included headaches, joint pains, muscle aches, and 
various other complaints.  

In a March 1995 VA psychiatric evaluation the examiner noted 
that the veteran contended that being around chemicals, 
typically perfumes, made him "dysphoric, angry, irritable, 
'feel like I'm going to explode,' and also induced 'blank 
spells.'"  He again contended that when he was not around 
chemicals his mood, affect, and thinking were normal.  

In October 1995 the veteran underwent a VA 
electroencephalogram (EEG) examination to test actual 
neurological reaction to chemical exposures.  He alleged that 
during the test while exposed to perfume he had a sensation 
of total body numbness, mostly affecting the face, as well as 
a "funny taste" in his mouth.  However, the EEG readings 
remained normal before, during, and after the exposure.  

Also in October 1995, the veteran was seen by an allergist, 
and contended that, although he had experienced no black-out 
spells at the hospital when the EEG tests were performed, he 
experienced a black-out spell an hour later, after leaving 
the hospital.  The veteran demonstrated some allergy symptoms 
upon direct exposure to a carpet freshener, though these were 
mostly subjective complaints of itchy eyes, trouble 
concentrating, and dizziness.  Only some conjunctival redness 
and reddening of nasal passages were observed.  

In November 1996 the veteran received VA treatment based on 
his narrative that in July 1996 he had walked into the 
restroom of grocery store and woke up on the floor two hours 
later with no injuries, though with a headache upon 
awakening.  He reported having no memory of the two-hour 
interval, though he alleged that he had been exposed to 
perfume two hours prior to the incident.  He also alleged 
that use of a Proventil inhaler prior to exposure to perfume 
appeared to decrease or delay the blackout effect.  Upon 
examination, the veteran's chest was clear and heart normal.  

Upon VA examination of the veteran's joints in May 1998 for 
compensation purposes, he reported difficulties with both 
knees, and surgery on the left knee in 1983 due to increased 
pain.  He reported going to computer school from 1984 to 
1985, and working on computers thereafter, but then 
eventually having to quit his computer job due to perfume 
allergies.  The report does not show that the veteran 
indicated that his service-connected joint disabilities 
significantly contributed to his unemployment or an 
incapacity for employment.  Rather, the veteran reported not 
having any surgical procedure for either knee since 1983, and 
not taking any medication for either of his knees.  The 
orthopedic examiner found that the veteran walked without 
supportive or assistive devices and without any significant 
limp, though he wore bilateral elastic knee supports.  There 
was no gross knee abnormality, no focal swelling or 
tenderness, and no evidence of effusion or elicited lateral 
instability.  Range of motion of each knee was zero degrees 
extension to 140 degrees flexion, and x-rays of the knees 
were negative.  The examiner assessed only chondromalacia of 
the knees.  

Upon a May 1998 VA examination of the veteran's nose, sinus, 
larynx, and pharynx for compensation purposes, his contention 
of worsening allergy to perfume was noted.  He also contended 
that he had a sinus infection approximately twice per year, 
most recently in April 1998.  However, he denied being 
hospitalized for any sinus or respiratory condition, and 
reported that his only related medication was Albuterol, 
which he had been taking for his asthma since 1992.  The 
examination was negative for any sinus condition or any 
related respiratory or circulatory condition, with the 
exception of a deviated nasal septum and slightly injected 
nasal mucosa.  The examiner diagnosed a deviated nasal septum 
and allergic rhinitis, noting that there was "insufficient 
evidence to warrant a diagnosis of acute or chronic 
sinusitis."  

Upon a May 1998 VA skin examination for compensation 
purposes, a history was noted of localized itching around the 
anus, helped by antifungal medicines, with reported 
occasional localized itching also in the inguinal area.  On 
examination, there was no active skin lesion and no evidence 
of chronic skin lesion.  The examiner concluded that there 
was insufficient evidence to warrant an acute or chronic skin 
diagnosis.  

Upon a May 1998 VA spine examination for compensation 
purposes, the veteran reported a history of back pain since 
lifting a heavy box in Vietnam.  He denied ever having used a 
back brace or assistive device, and reported not having taken 
any medication for his back for a long time.  He denied fecal 
or urinary incontinence.  The clinical evaluation was 
essentially normal, with the exception of limitations of 
ranges of motion.  There were no manifestations of pain 
during the range of motion examination, and no findings of 
muscle atrophy or spasm, or ambulatory or postural 
deficiencies.  Range of motion of the lumbar spine was to 80 
degrees forward flexion, 30 degrees backward extension, 30 
degrees right and left lateral flexion, and 35 degrees right 
and left rotation.  The examiner diagnosed degenerative joint 
disease of the lumbar spine.  

May 1998 lumbar X-rays showed minimal hypertrophic 
degenerative changes.  

The Board notes that the veteran's narrative of past 
employment provided in August 1993 is inconsistent with that 
provided in May 1998, in that he failed to report in 1993 
that he had acquired computer training from 1984 to 1985, or 
that he worked in computers thereafter.  The Board finds no 
indication in the medical evidence that the veteran's 
service-connected disabilities would have precluded him for 
sedentary or semi-sedentary computer work during the time 
interval in question, from April 22, 1995, to April 22, 1996.  

In summary, the veteran's various narratives of his 
significant reactions to perfume exposure are notable, as 
follows:  

In a statement dated in July 1987:  "every time I 
get around perfumes and air fresheners my head 
swells up, my nose starts bleeding, my vision gets 
blurry, I cannot concentrate, and I get extremely 
sleepy."

Upon psychiatric treatment in March 1994: 
depressed, irritable, angry, hopeless, and cannot 
function or concentrate.

Upon psychiatric treatment in October 1993: 
multiple aches and joint pains.

Upon EEG testing in October 1995 (when actual 
perfume exposure was performed): (again, 
subjectively) total body numbness, mostly 
affecting the face, as well as a funny taste in 
his mouth. 

Upon allergy visit in October 1995: (again 
subjective, with direct carpet freshener exposure) 
itchy eyes, trouble concentrating, dizziness.  

In a March 1994 treatment: depressed, irritable, 
angry, hopeless, and cannot function or 
concentrate.

In a March 1995 psychiatric assessment: dysphoric, 
angry, irritable, "feel like I'm going to 
explode," and also induce "blank spells."

The described July 1996 black-out in a grocery 
store bathroom, upon treatment in November 1996.  

Notwithstanding the inconsistencies in these allegations, 
fairly consistently over this period the veteran contended or 
implied that this perfume-exposure sensitivity prevented him 
from engaging in work or work-like activity.  VA treating 
medical professionals' conclusions are to the effect that the 
veteran's attribution of numerous symptoms as well as 
unemployability to sensitivity to perfume, are not medical in 
nature.  Rather, the weight of the medical evidence, 
including particularly findings of psychiatrists or 
psychologists, an allergist, and the neurologist who 
conducted an EEG exposure test, are to the effect that the 
veteran's reported perfume reaction is exaggerated or 
neurotic in nature.  Because the veteran is not service-
connected for a psychiatric disorder, such a neurotic 
condition cannot support the TDIU claim.  

Further, the RO, in a December 2000 decision, also denied 
service connection for multiple chemical sensitivity, and 
that claim is not on appeal for review by the Board.  Hence, 
the claim for an earlier effective date for TDIU also cannot 
be supported by contentions of disabling multiple chemical 
sensitivities.  

The veteran's hysterical reaction in November 1993 to the 
suggestion of pursuing job possibilities, and his then-noted 
litany of reasons for his not having worked over the years, 
all weigh heavily against there being any basis in service-
connected disabilities for his alleged incapacity to work (as 
opposed to mere work impairment due to his schedularly-rated 
service-connected disabilities) for the year prior to April 
22, 1996.  Rather, the Board finds no evidence of an 
incapacity for substantially gainful employment due to 
service-connected disabilities from 1993 through the May 1998 
date of VA examinations for compensation purposes.  Even the 
veteran's contentions over that period tended to lay the 
weight of the blame for his unemployability not on a 
disability for which service-connected had been established, 
but on the multiple chemical (particularly perfume) 
sensitivity for which service connection was then claimed, 
but for which service connection was denied.  

The veteran's claim for TDIU does represent a contention that 
his service-connected disabilities preclude substantially 
gainful employment.  Lay statements may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, No. 07-7029, slip op. at 7 
(Fed. Cir. July 3, 2007).  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
However, in this case VA mental health professionals have 
noted that the veteran's psychiatric and personality 
disorders - variously assessed as including dysthymia, 
somatoform disorder possibly associated with neurosis, and 
avoidant personality disorder with schizoid and 
avoidant/dependent traits - have played a role in his 
unemployability.  Where, as here, the veteran is found to be 
impaired in his mental and personality functioning precisely 
affecting his perception of his employability or his 
expression of that perception, the veteran's expression, in 
support of his claim, of his perception of his 
unemployability and its causes can be afforded little weight.  
See Evans v. West, 12 Vet. App. 22, 30 (1998) (Board has the 
responsibility to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same).


Treatment and evaluation records up to the VA compensation 
examinations in May 1998 fail to show that the veteran's 
service-connected disabilities - chronic lumbosacral strain 
with disc desiccation and spurring, postoperative residuals 
of left knee injury, residuals of right knee injury, 
sinusitis and allergic rhinitis with deviated nasal septum, 
and neurodermatitis - preclude substantially gainful work, 
and hence do not present an exceptional or unusual 
circumstance by which they preclude substantially gainful 
work.  While they may be somewhat preclusive of the heavy 
labor suggested by the veteran in his August 1993 reported of 
airline loading work and oilfield work, they would not be 
preclusive of work with computers, for which the veteran, at 
the May 1998 VA joints examination, admitted training from 
1984 to 1985 and subsequent employment.  More so, these 
service-connected disabilities are not implicated in these 
records in any actual unemployment or prolonged periods of 
hospitalization, or any other exceptional circumstances as 
would indicate that the regular schedular standards are not 
for application, during the April 22, 1995 to April 22, 1996 
period in question.  38 C.F.R. § 3.321(b)(1).  

The veteran has been found totally disabled by the Social 
Security Administration (SSA) as of August 2001.  SSA 
decisions regarding unemployability, while relevant, are not 
controlling with respect to VA determinations. See Damrel v. 
Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 
Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Adjudication of VA and SSA claims 
is based upon different laws and regulations.  For example, 
VA is not able to consider all of the disabilities from which 
the veteran suffers in determining unemployability, only 
those which are service connected.  See 38 C.F.R. § 4.16(a) 
(2006).  The SSA decision indicates that the veteran is 
disabled in significant part due to chemical sensitivities.  
As discussed above, service connection for chemical 
sensitivities has been denied, and the medical record casts 
substantial doubt on the existence of a true debilitating 
chemical sensitivity in the veteran's case.  Based on the 
absence of service connection for chemical sensitivity, and 
the Social Security Administration's reliance on that 
disability despite significant evidence to the effect that 
the veteran's alleged chemical sensitivity may be at most a 
neurotic reaction, the Board finds little basis for 
considering the SSA finding of unemployability as supportive 
of the veteran's TDIU claim for the one-year period prior to 
April 22, 1996.  

Upon careful review of all the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the veteran's having been unable to obtain or sustain 
substantially gainful work due to his service-connected 
disabilities for the period from April 22, 1995, to April 22, 
1996.  Hence, referral to the Director, Compensation and 
Pension Service, to consider TDIU on an extra-schedular basis 
is not warranted.  38 C.F.R. §§ 3.321(b)(1), 4.16(b); 
Bagwell, supra.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Legal Question of Entitlement to TDIU More Than One Year
Prior to Date of Receipt of Claim for TDIU

The appellant has argued that an effective date for TDIU 
should be assigned based on "facts found," as provided in 
38 U.S.C.A. § 5110(a), thus allowing assignment of an 
effective date more than one year prior to the April 22, 
1996, date of receipt of the claim for TDIU (the one-year 
restriction as provided in 38 C.F.R. § 3.400(o), for 
increased rating claims, applicable to claims for TDIU).  As 
noted, the Court has directed the Board to address this 
question in the first instance.  

The Board here again quotes in part the Board's February 2005 
decision (vacated by the Court), for inclusion in this 
decision, for the sake of judicial efficiency, because the 
Board still finds this portion valid, and without explicit 
error having been found by the Court:

As to the merits of this issue, the veteran 
contends that the RO should have assigned an 
earlier effective date for the award of increased 
compensation based on individual unemployability 
(TDIU) due to service-connected disability.  He 
argues that the increased compensation should be 
effective from as early as July 1987.  He states 
that the claim which he submitted at that time was 
never fully adjudicated, and thus remained 
pending.  In this regard, he asserts that the 
decision by the Board in January 1995 failed to 
properly apply 38 C.F.R. § 4.16(b) (extra-
schedular consideration) and, therefore, the claim 
remained pending.

The Board concludes, however, that the veteran's 
previously raised claim for a TDIU which was 
denied by the Board in a decision of January 1995 
did include a denial on an extra-schedular basis 
under section 4.16(b).  In the decision, the Board 
made a finding of fact that the veteran's service- 
connected disabilities, consisting of traumatic 
arthritis of the lumbar spine, chondromalacia of 
the knees, chronic sinusitis, and allergic 
rhinitis with deviated septum, and neurodermatitis 
did not prevent all forms of substantially gainful 
employment.  Therefore, the Board concluded that 
the veteran was not unemployable due to service-
connected disability.  In the conclusion of law, 
the Board cited 38 C.F.R. §§ 3.340, 3.341, and 
4.16(b).  The Board also cited section 4.16(b) in 
the "Reasons and Bases" section of that 
decision.  Thus, the claim for a TDIU based upon 
an extra-schedular basis pursuant to section 
4.16(b) did not remain pending after the Board's 
decision of January 1995.

In the Board's view, because the Board's prior determination 
in January 1995 denying TDIU was not appealed, that matter is 
res judicata.  That is to say, the question has been settled.  
Hence, there can be no basis for the veteran's claim of 
entitlement for TDIU from the date of that January 1995 Board 
decision or earlier, based on res judicata.  Accordingly, the 
legal question addressing "facts found," as provided in 
38 U.S.C.A. § 5110(a), is here narrowly focused for 
application in this case, to the period after the January 
1995 Board decision and prior to the April 22, 1996 date of 
receipt of the veteran's new claim for TDIU.  

The starting point for any statutory interpretation is the 
language used by Congress.  Good Samaritan Hosp. v. Shalala , 
508 U.S. 402, 409 (1993); American Tobacco Co. v. Patterson, 
456 U.S. 63, 68 (1982), citing Reiter v. Sonotone Corp. et 
al., 442 U.S. 330, 337 (1979).  In the absence of contrary 
legislative intention, this statutory language "must 
ordinarily be regarded as conclusive." American Tobacco Co., 
at 68.  

Here, the pertinent statutory language, within 38 U.S.C.A. 
§ 5110, is as follows:

(a) Unless specifically provided otherwise in this 
chapter, the effective date of an award based on 
an original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor.  
.       .       .
(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability had occurred, if application is 
received within one year from such date.
.       .       .

The plain language of 38 U.S.C.A. § 5110(a) would dictate 
that in the veteran's case TDIU could not be granted earlier 
than the date of receipt of claim, not merely based on the 
"facts found."  However, because that plain language also 
states that this effective date may be otherwise if 
"specifically provided otherwise in this chapter," 38 
U.S.C.A. § 5110(b)(2) does provide otherwise, to allow for an 
effective date up to a year earlier when "factually 
ascertainable" at that earlier date.  Hence, the plain 
language is not here ambiguous or somehow clouded in mystery.  
No legislative history has been identified as even suggesting 
that these rules and parameters for assignment of an 
effective date for an increased rating claim beyond "facts 
found" are somehow not part of this plain language.  
Plainly, they are.  And they apply to a claim for TDIU, which 
is a basis of claim for increased disability evaluation.  In 
the absence of legal basis to the contrary, the Board finds, 
as a matter of law, that an effective date earlier than one 
year prior to the date of receipt of claim for TDIU is not 
permitted.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to an effective date earlier than April 22, 1996, 
for the grant of a TDIU is denied. 



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


